Order entered November 1, 2012




                                            In The




                                     No. 05-12-00257-CV

    IN THE MATTER OF THE MARRIAGE OF MALCOLM AND SASKIA DAVIS

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 08-07413

                                          ORDER

      The Court has before it appellant’s October 29, 2012 first motion for extension of time to

file his brief on appeal. The Court GRANTS the motion and ORDERS appellant to file his brief

by November 5, 2012.




                                                   MOLLY
                                                   JUSTICE